DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/27/2022 has been entered. Claims 1-11 remain pending.

Response to Arguments
Applicant’s arguments, see Remarks filed 01/27/2022, regarding the interpretation of the claims under 35 U.S.C. 112(f) have been fully considered in light of the claim amendments and are persuasive. The invocation of 35 U.S.C. 112(f) is therefore withdrawn.
Applicant’s arguments, see Remarks filed 01/27/2022, regarding the rejection of the claims under 35 U.S.C. 102 & 103, particularly in view of Lee (US 2017/0132794) have been fully considered but are moot because they do not apply to the new combination of references being used in the current rejection, as necessitated by amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Jung et al (US 2019/0080462).
Regarding Claim 1, Lee teaches an estimation device ([0048], Fig. 1, pose estimation apparatus 100) comprising: one or more hardware processors ([0048, 0052], Fig. 1, processor 130) configured to: acquire an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
estimate first estimation information ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount) indicating at least one of a position and a pose of the camera ([0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);
calculate first reliability indicating reliability of the first estimation information ([0085], Fig. 4, the pose estimation apparatus may verify whether the output value of the motion sensor as the rotation component based on a reliability of the output value of the motion sensor, [0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value);
estimate second estimation information ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value) indicating at least one of the position and the pose of the camera ([0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output from a motion sensor, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus);
calculate second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
decide at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and output the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value), 
wherein the one or more hardware processors estimate the second estimation information based on a past determination process result by the one or more hardware processors ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).
Lee fails to teach estimating at least one of a position and a pose of the camera from the image captured by the camera; and indicating at least one of the position and the pose of the camera based on a previous image captured by the camera.
In the same field of endeavor, Jung teaches estimating at least one of a position and a pose of the camera from the image captured by the camera ([0054], calculation apparatus elects at least one of the segments based on the calculated reliabilities and selects a pixel to be a feature point used for the process of estimating the pose information of the camera, information corresponding to 3D positions of at least a portion of the feature points is obtained during the process of estimating the pose information of the camera used to capture the input image); and 
indicating at least one of the position and the pose of the camera based on a previous image captured by the camera ([0089], tracker 540 calculates 6-DOF pose information of the camera 510 including a pose and an orientation of the camera 510, the tracker 540 continuously tracks new input images, and calculates pose information of the camera 510 in a current frame based on pose information of the camera 510 in a previous frame, the tracker 540 estimates the pose information of the camera 510 from pixels of a segment selected in the previous frame by the pixel selector 538 and estimates the pose information of the camera 510, for example, rotation information and translation information of the camera 510, by solving the cost function with respect to the selected segment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values determined from sensor data, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, to further include tracking and estimating the pose of a camera based on rotation and translation information derived from images captured by the camera, as taught in Jung, in order to reduce data loss and error and improve the speed and accuracy of pose estimations. (See Jung [0003-0004, 0056])
Regarding Claim 2, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein the one or more hardware processors perform estimation by applying Kalman filtering to the past determination process result and performing linear interpolation of at least one of the position and the pose of the camera at present ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value).
Regarding Claim 3, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein the one or more hardware processors: determine at least one of the position and the pose of the camera by using the first estimation information when the first reliability is larger than a first threshold ([0085], based on at least one of when the reliability of the output value of the motion sensor is less than a threshold probability, when the output value of the motion sensor does not exist, and when the initialization condition of the motion sensor is incomplete, the pose estimation apparatus may determine not to output the output value of the motion sensor as the rotation component),
determine at least one of the position and the pose of the camera by using the second estimation information when the first reliability is equal to or smaller than the first threshold and the second reliability is larger than a second threshold ([0078], when the determined change amount of the translation component is less than a threshold size and/or when an error rate with respect to the translation component and a rotation component determined in the current operation is greater than an error rate with respect to the translation component and a rotation component in the previous operation, the pose estimation apparatus may verify that the additional optimization with respect to the translation component in the current operation is not requested (~no additional optimization indicates data output as pose information)), and
do not output the determination process result when the first reliability is equal to or smaller than the first threshold and the second reliability is equal to or smaller than the second threshold ([0079], when the determined change amount of the translation component is not less than the threshold size and/or when the error rate with respect to the translation component and the rotation component determined in the current operation is not greater than the error rate with respect to the translation component and the rotation component in the previous operation, the pose estimation apparatus may verify that the additional optimization with respect to the translation component in the current operation is requested (~additional optimization indicates data not output as pose information)).
Regarding Claim 4, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. Lee further teaches wherein when the first reliability is larger than a first threshold and the second reliability is larger than a second threshold ([0078], when the determined change amount of the translation component is less than a threshold size and/or when an error rate with respect to the translation component and a rotation component determined in the current operation is greater than an error rate with respect to the translation component and a rotation component in the previous operation, the pose estimation apparatus may verify that the additional optimization with respect to the translation component in the current operation is not requested), the one or more hardware processors decide at least one of the position and the pose of the camera by at least one of new position and pose obtained by integrating the first estimation information and the second estimation information ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value).
Regarding Claim 10, Lee teaches an estimation method performed by a computer ([0046-0050, 0114-0116], Fig. 1) and comprising: acquiring an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
estimating first estimation information indicating at least one of a position and a pose of the camera ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount, [0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);
calculating first reliability indicating reliability of the first estimation information ([0085], Fig. 4, the pose estimation apparatus may verify whether the output value of the motion sensor as the rotation component based on a reliability of the output value of the motion sensor, [0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value);
estimating second estimation information indicating at least one of the position and the pose of the camera ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value, [0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output from a motion sensor, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus);
calculating second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
deciding at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and outputting the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value), 
wherein the estimating of the second estimation information is performed based on a past determination process result at the deciding ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).
Lee fails to teach estimating at least one of a position and a pose of the camera from the image captured by the camera; and indicating at least one of the position and the pose of the camera based on a previous image captured by the camera.
In the same field of endeavor, Jung teaches estimating at least one of a position and a pose of the camera from the image captured by the camera ([0054], calculation apparatus elects at least one of the segments based on the calculated reliabilities and selects a pixel to be a feature point used for the process of estimating the pose information of the camera, information corresponding to 3D positions of at least a portion of the feature points is obtained during the process of estimating the pose information of the camera used to capture the input image); and 
indicating at least one of the position and the pose of the camera based on a previous image captured by the camera ([0089], tracker 540 calculates 6-DOF pose information of the camera 510 including a pose and an orientation of the camera 510, the tracker 540 continuously tracks new input images, and calculates pose information of the camera 510 in a current frame based on pose information of the camera 510 in a previous frame, the tracker 540 estimates the pose information of the camera 510 from pixels of a segment selected in the previous frame by the pixel selector 538 and estimates the pose information of the camera 510, for example, rotation information and translation information of the camera 510, by solving the cost function with respect to the selected segment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values determined from sensor data, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, to further include tracking and estimating the pose of a camera based on rotation and translation information derived from images captured by the camera, as taught in Jung, in order to reduce data loss and error and improve the speed and accuracy of pose estimations. (See Jung [0003-0004, 0056])
Regarding Claim 11, Lee teaches a computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer ([0046-0050, 0114-0116], Fig. 1), cause the computer to perform: acquiring an image captured by a camera ([0048-0050], Fig. 1, vision sensor 110 may photograph a foreground of the pose estimation apparatus);
estimating first estimation information indicating at least one of a position and a pose of the camera ([0084-0086], Fig. 4, at 410 pose estimation apparatus determines an output value of a motion sensor as a rotation component, at 420 the pose estimation apparatus determines a change amount of the translation component based on the rotation component and the translation component extracted from the images photographed by the vision sensor, and optimizes the translation component based on the change amount, [0088], Fig. 4, the pose estimation apparatus outputs the rotation component and the optimized translation component as a pose estimation value);
calculating first reliability indicating reliability of the first estimation information ([0085], Fig. 4, the pose estimation apparatus may verify whether the output value of the motion sensor as the rotation component based on a reliability of the output value of the motion sensor, [0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value);
estimating second estimation information indicating at least one of the position and the pose of the camera ([0098], Fig. 6, pose estimation value determined based on the pose estimation method described in FIG. 4 is referred to as a first pose estimation value, and a pose estimation value determined in operation 610 is referred to as a second pose estimation value, [0099], Fig. 6, at 610 pose estimation apparatus determines a second pose estimation value based on motion information on a motion of the pose estimation apparatus output from a motion sensor, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus);
calculating second reliability indicating reliability of the second estimation information ([0101], the pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value); and
deciding at least one of the position and the pose of the camera from the first estimation information and the second estimation information ([0052], Fig. 1, processor 130 may determine an output value of the motion sensor 120 as a rotation component, determine a change amount of a translation component, based on the rotation component and the translation component extracted from images photographed by the vision sensor, optimize the translation component based on the change amount, and output the rotation component and the optimized translation component as a pose estimation value), based on the first reliability and the second reliability, and outputting the decided at least one of the position and the pose as a determination process result ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value), 
wherein the estimating of the second estimation information is performed based on a past determination process result at the deciding ([0099], Fig. 6, motion information on the motion of the pose estimation apparatus may include information on a rotation angle and a translation distance of the pose estimation apparatus, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).
Lee fails to teach estimating at least one of a position and a pose of the camera from the image captured by the camera; and indicating at least one of the position and the pose of the camera based on a previous image captured by the camera.
In the same field of endeavor, Jung teaches estimating at least one of a position and a pose of the camera from the image captured by the camera ([0054], calculation apparatus elects at least one of the segments based on the calculated reliabilities and selects a pixel to be a feature point used for the process of estimating the pose information of the camera, information corresponding to 3D positions of at least a portion of the feature points is obtained during the process of estimating the pose information of the camera used to capture the input image); and 
indicating at least one of the position and the pose of the camera based on a previous image captured by the camera ([0089], tracker 540 calculates 6-DOF pose information of the camera 510 including a pose and an orientation of the camera 510, the tracker 540 continuously tracks new input images, and calculates pose information of the camera 510 in a current frame based on pose information of the camera 510 in a previous frame, the tracker 540 estimates the pose information of the camera 510 from pixels of a segment selected in the previous frame by the pixel selector 538 and estimates the pose information of the camera 510, for example, rotation information and translation information of the camera 510, by solving the cost function with respect to the selected segment).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values determined from sensor data, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, to further include tracking and estimating the pose of a camera based on rotation and translation information derived from images captured by the camera, as taught in Jung, in order to reduce data loss and error and improve the speed and accuracy of pose estimations. (See Jung [0003-0004, 0056])

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Jung et al (US 2019/0080462), and further in view of Hare (US 2019/0178654).
Regarding Claim 5, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 4 above. Lee further teaches wherein the one or more hardware processors integrate a translation component of the camera included in the first estimation information and a translation component of the camera included in the second estimation information based on the first reliability and the second reliability ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value). 
The combination fails to teach wherein the integration is performed by weighted mean.
In the same field of endeavor, Hare teaches wherein the integration is performed by weighted mean ([0171], defining a virtual object's position to be a weighted mean of several feature positions, and a virtual object's orientation to be a transformation of the span defined by vectors from the mean to each feature).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, modified by Jung, to further include integration of the determined estimation values through weighted mean, as taught in Hare, in order to lower the impact of uncertainties associated with estimation and calculation data while accurately and efficiently estimating the position of the device. (See Hare [0002-0007])
Regarding Claim 7, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination fails to teach wherein the one or more hardware processors are configured to further estimate third estimation information indicating at least one of the position and the pose of the camera from the image, using an estimation method differing from an estimation method used for the second estimation information; and calculate third reliability indicating reliability of the third estimation information, wherein the one or more hardware processors decide at least one of the position and the pose of the camera from the first to third estimation information, and further based on the third reliability.
In the same field of endeavor, Hare teaches wherein the one or more hardware processors are configured to further estimate third estimation information indicating at least one of the position and the pose of the camera from the image, using an estimation method differing from an estimation method used for the second estimation information; and calculate third reliability indicating reliability of the third estimation information, wherein the one or more hardware processors decide at least one of the position and the pose of the camera from the first to third estimation information, and further based on the third reliability ([0028], obtaining third feature data comprising third estimated coordinates of the feature in the coordinate space of a second map of the environment; obtaining the virtual object data indicating (1) the anchor relationship between the virtual object and the feature, and (2) the displacement of the virtual object relative to the feature; and determining third coordinates of the virtual object based on the third estimated coordinates of the feature and the displacement of the virtual object relative to the feature, wherein the third coordinates of the virtual object differ from the first coordinates of the virtual object and from the second coordinates of the virtual object, [0023], performing one or more iterations of an iterative process, including: (a) determining third data characterizing uncertainties associated with the coordinates of the first features, (b) determining a potential transformation between the first coordinate space and the second coordinate space, (c) determining probabilities of the feature pairs based, at least in part, on the third regions of uncertainty, estimating the location of the mobile device based on the potential transformation from a final iteration of the iterative process).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, modified by Jung, to further include calculation of a third pose estimation and reliability score, and integration of the determined first, second, and third estimation values to determine an optimal position estimation, as taught in Hare, in order to lower the impact of uncertainties associated with estimation and calculation data while accurately and efficiently estimating the position of the device. (See Hare [0002-0007])
Regarding Claim 8, Lee, as modified by Jung and Hare, teaches all aspects of the claimed invention as disclosed in Claim 7 above. Lee further teaches wherein the first to third reliability is calculated based on at least one of a value of a rotation component of the pose of the camera and the amount of movement of a translation component of the camera ([0085], based on at least one of when the reliability of the output value of the motion sensor is less than a threshold probability, when the output value of the motion sensor does not exist, and when the initialization condition of the motion sensor is incomplete, the pose estimation apparatus may determine not to output the output value of the motion sensor as the rotation component, [0076], pose estimation apparatus may determine a change amount of a translation component based on a rotation component and a translation component in a previous operation, and determine a translation component in a current operation from the translation component based on the determined change amount of the translation component).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Jung et al (US 2019/0080462), and further in view of Lin et al (US 2020/0327692).
Regarding Claim 6, Lee, as modified by Jung, teaches all aspects of the claimed invention as disclosed in Claim 4 above. Lee further teaches wherein the one or more hardware processors integrate a rotation component of the camera included in the first estimation information and a rotation component of the camera included in the second estimation information based on the first reliability and the second reliability ([0100-0101], Fig. 6, at 620 pose estimation apparatus determines a fusion pose estimation value by applying the sensor fusion scheme to the first pose estimation value and the second pose estimation value, pose estimation apparatus may determine a reliability with respect to the first pose estimation value and the second pose estimation value using the Kalman filter, and determine the fusion pose estimation value by assigning a Kalman gain to the first pose estimation value and the second pose estimation value based on the determined reliability, the pose estimation apparatus may use the Kalman filter to determine the fusion pose estimation value of which accuracy is enhanced from the first pose estimation value and the second pose estimation value). 
The combination fails to teach wherein the integration is performed by spherical linear interpolation.
In the same field of endeavor, Lin teaches wherein the integration is performed by spherical linear interpolation ([0119-0124], Fig. 6, pose determining performed by a smart device equipped with a camera, at 601 acquire a plurality of rotation parameters and corresponding time stamps of a camera, at 602 perform interpolation according to the plurality of rotation parameters and the corresponding time stamps to obtain a rotation parameter curve, an interpolation algorithm may be a spherical linear interpolation (Slerp) algorithm or other algorithms).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, modified by Jung, to further include integration of the rotation parameters by means of spherical linear interpolation, as taught in Lin, in order to better predict along the changes of the camera pose over time, thereby increasing robustness and improving tracking accuracy. (See Lin [0021, 0124]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2017/0132794), in view of Jung et al (US 2019/0080462), in view of Hare (US 2019/0178654), and further in view of Benhimane et al (US 2014/0293016).
Regarding Claim 9, Lee, as modified by Jung and Hare, teaches all aspects of the claimed invention as disclosed in Claim 7 above. The combination, particularly Hare further teaches wherein the one or more hardware processors are configured to further function as a storage control unit configured to: store the determination process result when any of the first to third reliability is larger than a determination threshold; and discard the determination process result determined this time when all of the first to third reliability is equal to or smaller than the determination threshold ([0122-0123], the weight of a feature pair may be compared to a threshold weight W1, if the weight of the feature pair is less than the threshold weight, the feature pair may be classified as outlying in step 1420, otherwise, the feature pair may be classified as inlying in step 1430, when feature re-estimation is performed (see Section 4, below), inlying feature pairs are used in the re-estimation process, but outlying feature pairs are not, the weight of the outlying feature pair is compared to a threshold weight W2, which is less than the threshold weight W1, if the weight of the outlying feature pair is less than the threshold weight W2, the outlying feature pair may be classified as an incorrect pairing in step 1450, feature pairs classified as incorrect pairings are removed from the set of feature pairings).
The combination fails to teach wherein the one or more hardware processors are configured to further function as a storage control unit configured to: discard the determination process result determined this time when an interval for which at least one of the position and the pose of the camera is not updated is within a valid interval for which the determination process result previously stored is valid; and store the determination process result determined this time when the interval for which at least one of the position and the pose of the camera is not updated exceeds the valid interval.
In the same field of endeavor, Benhimane teaches wherein the one or more hardware processors are configured to further function as a storage control unit configured to: discard the determination process result determined this time when an interval for which at least one of the position and the pose of the camera is not updated is within a valid interval for which the determination process result previously stored is valid; and store the determination process result determined this time when the interval for which at least one of the position and the pose of the camera is not updated exceeds the valid interval ([0074], recording the similarity measure and/or the variance of the similarity measure over time and if it is determined that the similarity measure and/or the variance of the similarity measure in a defined time frame (~validity interval) meets a second condition, the three-dimensional model is no longer updated and the current set of two-dimensional imaged points are no longer added to the reference set of two-dimensional imaged points).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pose estimation of Lee determined by the fusion of first and second pose estimation values, including translation and rotation components, along with reliability values corresponding to each pose estimation, as taught in Lee, modified by Jung, including storing results for future estimations when a threshold accuracy is met, and discarding incorrect or outlying results from future calculations, as taught in Hare, to further include determining whether to update the stored data with the current results based on expiration of a defined time frame, as taught in Benhimane, in order to regularly and continually update reference and historical data for future calculations while discarding data that will negatively impact reference information and future calculations. (See Benhimane [0074])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yamaguchi et al (US 2016/0371829) discloses a second position estimation unit that utilizes an initial value to re-estimate the camera posture, the unit may utilize the second position and posture estimated in an immediate previous captured image as the initial value ([0087]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641